FILED
                           NOT FOR PUBLICATION                                NOV 27 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIE L. DURDEN,                                No. 12-55612

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01211-SP

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                     Sheri Pym, Magistrate Judge, Presiding

                          Submitted November 7, 2013**
                              Pasadena, California

Before: McKEOWN, GOULD, and BYBEE, Circuit Judges.

       Willie Durden appeals the district court’s judgment upholding an ALJ’s

denial of his Supplemental Security Income claim. We review the district court’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision de novo and will “disturb the denial of benefits only if the decision

contains legal error or is not supported by substantial evidence.” Tommasetti v.

Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (quoting Orn v. Astrue, 495 F.3d 625,

630 (9th Cir. 2007)). We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Durden argues that the ALJ erred by using the “light work” section of the

Medical Vocational Guidelines (“the Grids”) because the ALJ did not take into

account Durden’s mental and social limitations as “required” by the Social

Security Administration Program Operations Manual System (“POMS”). He also

contends that the ALJ improperly considered a vocational expert’s testimony.

      Durden’s arguments are without merit for three reasons. First, the POMS

does not have the force and effect of law and, thus, does not impose judicially

enforceable duties on the ALJ. Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d
1068, 1073 (9th Cir. 2010).

      Second, the ALJ used the correct section of the Grids because the Grids only

apply to exertional capabilities such as lifting, walking, or standing, 20 C.F.R. Part

404, Subpart P, Appendix 2, § 200.00(e); 20 C.F.R. § 416.969a(b), and substantial

evidence supports the ALJ’s determination that Durden is physically capable of

performing light work, as defined by 20 C.F.R. § 416.967(b). Moreover, the ALJ

correctly determined that Durden, despite advancing age and limited education, has


                                          2
the ability to perform the full range of light work and is not disabled. See 20 C.F.R.

Part 404, Subpart P, Appendix 2, Rule 202.11.

      Third, when a claimant has exertional and certain nonexertional

limitations—as is the case here—an ALJ must consider a vocational expert’s

opinion when deciding whether the claimant’s nonexertional limitations affect his

ability to perform the full range of work within the claimant’s exertional range.

Thomas v. Barnhart, 278 F.3d 947, 960 (9th Cir. 2002); Hoopai v. Astrue, 499
F.3d 1071, 1076 (9th Cir. 2007) (“[A] vocational expert’s testimony is required

when a non-exertional limitation . . . significantly limit[s] the range of work

permitted by the claimant’s exertional limitation.”) (internal citation omitted).

Accordingly, the ALJ properly consulted a vocational expert to determine whether

Durden’s mental and social limitations prevented him from performing the full

range of light jobs.

      AFFIRMED.




                                          3